Citation Nr: 0736361	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a hiatal hernia with gastroesophageal reflux disease with 
residuals of removal of gallbladder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  That rating established service 
connection and granted a 10 percent rating for the disability 
at issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative has requested that this case be 
remanded to schedule the veteran for a new VA examination 
because the claims folder was not available to the examiner 
who examined the veteran in May 2006.  The representative has 
noted that it should have been, and argues that the 
examination is inadequate for rating purposes.  Another VA 
examination is necessary.  All information necessary to rate 
the veteran is not contained in that report.  Also, since the 
veteran drank coffee, he was not given an upper 
gastrointestinal (GI) series with barium contrast as part of 
the examination.  The veteran stated in August 2006 that he 
had that contrast performed 3 days after the examination and 
that he faxed a report of the GI barium contrast to the 
Tuskegee C&P clinic.  He indicated that the GI barium 
contrast was performed at the Lyster Army Hospital.  VA has a 
duty to obtain records in the custody of a Federal department 
or agency.  38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the May 
2006 report of a GI barium contrast 
from the Lyster Army Hospital.  

2.  Ask the veteran to identify all VA 
and non-VA healthcare providers that 
have treated him for his hiatal hernia 
with gastroesophageal reflux disease 
with residuals of removal of 
gallbladder since November 2006.  Make 
arrangements to obtain all records he 
adequately identifies.

3.  Thereafter, schedule the veteran 
for an appropriate VA examination.  
Provide the examiner with the claims 
file.  The examiner must review the 
claims folder, and state that this was 
accomplished in the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected hiatal hernia with 
gastroesophageal reflux disease with 
residuals of removal of gallbladder.

The examiner is requested to discuss 
whether the veteran has severe symptoms 
as a result of removal of his 
gallbladder; or persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment 
of health.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


